ACCEPTED
                                                                                     03-14-00637-CR
                                                                                             4065030
                                                                            THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                2/9/2015 12:00:00 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                               No. 03-14-00637-CR

                                    In the                     FILED IN
                                                        3rd COURT OF APPEALS
                            COURT OF APPEALS                AUSTIN, TEXAS
                                   For the              2/9/2015 12:00:00 AM
                   THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                  at Austin                     Clerk
                   ______________________________________

                 On Appeal from the 403rd Judicial District Court of
                              Travis County, Texas
                       Cause Number D-1-DC-12-302227
                  ______________________________________

                 CHRISTOPHER BRIAN ROBERTS, Appellant
                                    v.
                     THE STATE OF TEXAS, Appellee
                  _____________________________________

           APPELLANT’S MOTION FOR EXTENSION OF TIME
                  ______________________________

      TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

      COMES NOW, Christopher Brian Roberts, Appellant herein, by and

through his attorney of record, Kristen Jernigan, and files this, his Motion for

Extension of Time.     In support of said motion, Appellant would show the Court

the following:

      1.    Appellant’s brief was due in this case on January 9, 2015.

     2.     Appellant seeks an extension of sixty days in which to file his brief,
making his brief due on or before March 9, 2015.

      3.   The undersigned inadvertently failed to sign up for casemail for this
case and was not notified by the Court Reporter that the Reporter’s Record had
been filed.    Therefore, the undersigned was unaware of the previous deadline.

       4.    In the past thirty days, the undersigned has filed briefs in the First
Court of Appeals in Cause Numbers 01-14-00240-CR, Sean Michael McGuire, v.
The State of Texas; and 01-14-00241-CR, Sean Michael McGuire v. The State of
Texas. In addition, the undersigned filed a Petition for Writ of Habeas Corpus in
Cause Number 08-1623-K26, Ex parte Adam Adel Hayek. Finally, the undersigned
has made numerous court appearances and has undertaken the tasks associated
with the management of a solo attorney practice.

       5.     The undersigned has not filed any previous motions for extension of
time in this case.

      6.    For the reasons set forth above, Appellant respectfully requests that he
be granted an extension of sixty days so that his brief in this case will now be due
on March 9, 2015.

                                     PRAYER

              WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.

                                              Respectfully submitted,



                                              _______/s/__Kristen Jernigan______
                                              KRISTEN JERNIGAN
                                              State Bar Number 90001898
                                              207 S. Austin Ave.
                                              Georgetown, Texas 78626
                                              (512) 904-0123
                                              (512) 452-1382 (fax)
                                              Kristen@txcrimapp.com
                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Travis

County District Attorney’s Office, P.O. Box 1748, Austin, Texas, 78767, on

February 9, 2015.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan




                                       2